VAN CISE, Judge,
dissenting.
I agree with the city’s contention that, under § 24-90-106, C.R.S. (1988 Repl. Vol. 10B), it has the right, and has properly executed that right, to exclude itself from the county library system. Therefore, I respectfully dissent.
“The language of a statute must be accorded its familiar meaning, and a forced or strained interpretation should not be followed.” Bauer v. Southwest Denver Mental Health Center, Inc., 701 P.2d 114 (Colo.App.1985). See also § 2-4-101, C.R.S. The statute granting a municipality the right to exclude itself from a county library system contains no limitations or restrictions as to when this right may be exercised. Courts should not interpret a statute to mean that which it does not express. Adams v. Safeco Insurance Co., 674 P.2d 999 (Colo.App.1983).
Unlike the majority, I read the words “to be served” to modify territory and, thus, to pertain to location rather than to any limitation on the right to exclude.
It is undisputed that the city maintains a public library within the territory served by the county library. Also, there is no county library facility located within the boundaries of the city. Therefore, under the express provisions of the statute, the city is entitled to a declaratory judgment that it has the right not to participate in the county library, that it has exercised that right effective January 1, 1987, and that it is entitled to the relief prayed for in its complaint.
The judgment should be reversed, and the cause should be remanded for further proceedings.